DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (US 20140091969) in view of Alland et al (US 9869762).
With respect to claim 11 and 18, Wodrich teaches radar arrangement for a motor vehicle (fig 7) comprising: a carrier component of the motor vehicle which is permeable to a radar radiation (para 36, “The sensor is sealed, using a radome 19 to enclose the electronics, with either ultrasonic or laser welding used to create a hermetic seal”). a semiconductor package, in which an antenna arrangement is implemented, comprising a semiconductor chip, wherein the semiconductor chip constitutes a radar transceiver in addition to antenna arrangements (para 29, “The SoC may be utilized on an antenna printed circuit board (PCB) or printed wiring board (PWB) to permit either single transmitting and receiving antenna configurations or multiple transmitting and receiving antenna configurations for improved angular resolution and object discrimination” and para 36, “a connector body and using compliant pin technology to eliminate soldering of the antenna board 18 to the housing 20. The sensor is sealed, using a radome 19 to enclose the electronics”)
With respect to claim 11 and 18, Wodrich does not teach a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance, a control device for common transmission and reception operation of the two antenna arrangements by means of coherent control, such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction; a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance. Alland teaches a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance and a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance (col 5, col 36-50, “a MIMO antenna configuration with three transmitters/antennas: Tx1, Tx2, and Tx3 (410) and three receivers/antennas: Rx1, Rx2, Rx3 (420). Each of the three receivers/antennas receives and processes the signals from each of the three transmitters/antennas resulting in nine virtual receivers/antennas: Vrx1, Vrx2, Vrx3, Vrx4, Vrx5, Vrx6, Vrx7, and Vrx9 (430)”). It would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the vehicular radar of Wodrich to include the radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance and a radar sensor which is allocated to each antenna arrangement fastened to the carrier component at the defined distance of Alland because it would provide more radar sensors to each antenna to increase the detection objects. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Alland merely teaches that it is well-known to the use of various transmitters and receivers combination, for achieving better performance in a radar system. Since both Wodrich and Alland disclose radar sensing system for a vehicle, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Alland teaches a control device for common transmission and reception operation of the two antenna arrangements by means of coherent control (“The MIMO configuration and virtual receiver arrays illustrated in FIGS. 5A and 5B, respectively, provide 2D angle capability via two uniform linear arrays. For target detection and angle measurement, the two linear arrays can be processed independently or combined coherently to form a composite antenna response prior to detection and/or angle measurement”), such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction (fig 5b). It would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the vehicular radar of Wodrich to include a control device for common transmission and reception operation of the two antenna arrangements by means of coherent control such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction of Alland because it would provide more radar sensors to each antenna to increase the detection objects.
With respect to claim 12,  Wodrich does not disclose the radar arrangement according to claim 11, wherein the defined distance is an integer multiple of a wavelength used by the radar radiation. However, Alland teaches the defined distance is an integer multiple of a wavelength used by the radar radiation ([Col. 7 Lines 30-37] teaches antennas spaced lambda/2 while using transmit and receive antennas spaced by greater than lambda/2 uniform spacing of the transmit antennas by an integer multiple of lambda /2 and uniform spacing of the receive antennas by greater by a different integer multiple of lambda/2.). It would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar of Wodrich to include the defined distance is an integer multiple of a wavelength used by the radar radiation of Alland because it would provide the distance of the wavelength that the radar radiation uses. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Alland merely teaches that it is well-known to virtual array of antennas. Since both Wodrich and Alland disclose radar sensing system for a vehicle, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
With respect to claim 13, Wodrich teaches the radar arrangement according to claim 11, he wherein the antenna arrangements are disposed on a common substrate. (para 29, “The SoC may be utilized on an antenna printed circuit board (PCB) or printed wiring board (PWB) to permit either single transmitting and receiving antenna configurations or multiple transmitting and receiving antenna configurations for improved angular resolution and object discrimination”)
With respect to claim 14,  Wodrich teaches the radar arrangement according to claim 11, wherein a common substrate is applied to one side of the carrier component or to a circuit board fastened to one side of or inside the carrier component (para 29, “The SoC may be utilized on an antenna printed circuit board (PCB) or printed wiring board (PWB) to permit either single transmitting and receiving antenna configurations or multiple transmitting and receiving antenna configurations for improved angular resolution and object discrimination”)
With respect to claim 15,  Wodrich teaches the radar arrangement according to claim 11, wherein the carrier component is configured as a radome for the antenna arrangements. (fig 13).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich (US 20140091969) in view of Alland as applied to claim 11 above, and further in view of Shi (US 20140091969).

With respect to claim 16, Shi teaches the radar arrangement according to claim 11, wherein the carrier component is an ornamental component having a visible side that is visible from the outside and a rear side opposite the visible side, wherein the antenna arrangements are disposed on the rear side or inside the carrier component (para 15 - Prior art radomes are typically uniform in thickness so that the radome is electromagnetically uniform and so does not substantially distort the radar beam. However, if a company logo or other aesthetic feature on the radome 26 is desired, the radome may be characterized as having a first section 30 of the radome 26 through which passes a first portion 32 of the radar beam 14, and a second section 34 of the radome 26 through which passes a second portion 36 of the radar beam 14 distinct from the first portion 32. As will be described in more detail below, the first section 30 and the second section 34 are preferable configured to so that the radar beam 14 is not substantially distorted after passing through the radome 26 even though the radome 26 is not uniformly thick.). It would have been obvious to modify the radar of Wodrich in view of Alland to include the carrier component is an ornamental component having a visible side that is visible from the outside and a rear side opposite the visible side, wherein the antenna arrangements are disposed on the rear side or inside the carrier component of Shi because it is merely one of multiple ornamental design choices for an radome the yields a predictable vehicular radar sensor. 
With respect to claim 17,  Shi teaches the radar arrangement according to claim 16, wherein the visible side displays a logo or an emblem of a manufacturer of the motor vehicle. (para 19, Prior art radomes are typically uniform in thickness so that the radome is electromagnetically uniform and so does not substantially distort the radar beam. However, if a company logo or other aesthetic feature on the radome 26 is desired, the radome may be characterized as having a first section 30 of the radome 26 through which passes a first portion 32 of the radar beam 14, and a second section 34 of the radome 26 through which passes a second portion 36 of the radar beam 14 distinct from the first portion 32. As will be described in more detail below, the first section 30 and the second section 34 are preferable configured to so that the radar beam 14 is not substantially distorted after passing through the radome 26 even though the radome 26 is not uniformly thick.) It would have been obvious to modify the radar of Wodrich in view of Alland to the visible side displays a logo or an emblem of a manufacturer of the motor vehicle because it is merely one of multiple ornamental design choices for an radome the yields a predictable vehicular radar sensor.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Applicant argues
1) Alland does not teach “coherent control, such that the two antenna arrangements have an effect of a single virtual antenna arrangement with an increased antenna extension in the arrangement direction.” In fact, the cited portion of Alland makes no mention of “an increased antenna extension in the arrangement direction” at all.
Response: Alland states “the two linear arrays can be processed independently or combined coherently to for a composite antenna”. Alland therefore teach the two antenna arrangements coherently controlled to form a signal virtual antenna. Further as can be seen in figure 5a, the MIMO antenna configuration has a width (NH-1)*delta and the virtual antenna of fig 5b has a width of (2NH-1)*delta which is an increase in the arrangement direction.
2) the Combination of Shi and Alland would result in an inoperable device because it would produce an inoperable device.
Response: Applicant’s arguments with respect to claim(s) 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648